Title: To George Washington from the Commissioners for the District of Columbia, 9 January 1793
From: Commissioners for the District of Columbia
To: Washington, George



Sir
Washington 9th Jany—1793

After closing our Letter of the 5th we wrote Majr Ellicott—a copy is sent, to which we soon received the inclosed answer—We feel a strong disinclination to go into discussions before the public and believe we shall not be led or drove into it. We are Sir with the greatest respect & esteem Your Obt hble Servts

Th. Johnson
Dd Stuart.
Danl Carroll

